OPINION — AG — ** MAIDEN NAME — CANDIDATE FOR PUBLIC OFFICE — ELECTION ** (1) A CANDIDATE FOR A COUNTY OFFICE IN THIS STATE MUST, UNDER 26 O.S. 162 [26-162], FILE AS A CANDIDATE FOR SAID OFFICE UNDER THE NAME WHICH IS THE LEGAL NAME OF THE CANDIDATE AT THE TIME OF FILING THEREFORE. (2) HOWEVER, IT IS THE DUTY OF THE COUNTY ELECTION BOARD TO ACCEPT FOR FILING ANY NOTIFICATION AND DECLARATION TENDERED TO IT WITHIN THE TIME PROVIDED BY LAW IF SUCH NOTIFICATION AND DECLARATION IS IN THE FORM PRESCRIBED IN 26 O.S. 162 [26-162], AND IS REGULAR ON ITS FACE. THE PROPER WAY TO SECURE A HEARING AND DETERMINATION OF ANY QUESTION OR OBJECTION THAT MAY RAISE CONCERNING THE LEGALITY OR REGULARITY OF ANY SUCH NOTIFICATION AND DECLARATION IS IN THE MANNER SET OUT IN 26 O.S. 165 [26-165](A). (MAIDEN NAME, MARRIED NAME, LEGAL NAME MARRIAGE) CITE: 26 O.S. 224 [26-224](A)  (RICHARD M. HUFF)